       Case 1:19-cv-01409-TJM-DJS Document 32 Filed 07/17/20 Page 1 of 7




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


COMPASSCARE, a New York nonprofit corporation;
NATIONAL INSTITUTE OF FAMILY AND LIFE
ADVOCATES d/b/a NIFLA, a Virginia corporation; FIRST                            ANSWER
BIBLE BAPTIST CHURCH, a New York nonprofit
corporation,,                                                                   19-CV-1409

                                                   Plaintiffs,                   TJM/DJS

                          -against-

ANDREW M. CUOMO, in his official capacity as the
Governor of the State of New York; ROBERTA
REARDON, in her official capacity as the Commissioner of
the Labor Department of the State of New York; and
LETITIA JAMES, in her official capacity as the Attorney
General of the State of New York,

                                                 Defendants.



       Defendants Andrew M. Cuomo, Letitia James and Roberta Reardon, by their attorney,

Letitia James, Attorney General of the State of New York, Adrienne J. Kerwin, Assistant Attorney

General, of counsel, answer the complaint, Dkt. No. 1, as follows:

       1.      Deny the allegations contained in paragraph 1 of the complaint, except admit that

Labor Law § 203-e was passed by the Legislature on January 22, 2019 and signed into law by

Governor Andrew M. Cuomo on November 8, 2019, respectfully refer the court to the exhibit cited

as the best evidence of what is stated and contained therein, and respectfully refer the court to the

complaint as the best evidence of what is alleged, stated and sought therein.

       2.      Admit the allegations contained in paragraphs 32, 144 and 268 of the complaint.
       Case 1:19-cv-01409-TJM-DJS Document 32 Filed 07/17/20 Page 2 of 7




       3.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraphs 19, 20, 21, 22, 40, 41, 42, 43, 44, 55-96, 97-108, 112, 114-

140, 203, 204, 205, 206, 207, 208, 209, 210, 211, 213, 214, 215, 216, 217, 218, 219, 220, 221,

222, 223, 224, 225, 269, 270, 271, 272 and 273 of the complaint.

       4.      Deny the allegations contained in paragraphs 3, 4, 5, 6, 15, 16, 18, 28, 29, 157, 158,

167, 169, 170, 173, 174, 175, 195, 212, 226, 231, 264, 265, 266, 267, 274, 275, 276, 277, 278,

279, 280, 281, 282 and 283 of the complaint.

       5.      As to the allegations contained in paragraphs 2, 141, 142, 143, 145, 151, 152, 184,

185, 186, 187 and 188 of the complaint, respectfully refer the court to the bills cited as the best

evidence of what is, and is not, stated and contained therein, and deny the allegations to the extent

that they are inconsistent therewith.

       6.      As to the allegations contained in paragraphs 7, 8, 9, 10, 11, 12, 13, 14, 147, 148,

149, 150, 153, 154, 155, 156, 159, 160, 161, 164, 165, 166, 168, 171 and 172 of the complaint,

respectfully refer the court to the legislative history of Labor Law § 203-e as the best evidence of

what is, and is not, stated and contained therein, and deny the allegations to the extent that they

are inconsistent therewith.

       7.      Deny knowledge and information sufficient to form a belief as to the truth of the

allegations as to the allegations contained in paragraph 17 of the complaint, and respectfully refer

the court to the documents cited as the best evidence of what is stated and contained therein.

       8.      Deny the allegations contained in paragraph 23 of the complaint, except to

respectfully refer the court to Labor Law § 203-e as the best evidence of what it states and contains,
       Case 1:19-cv-01409-TJM-DJS Document 32 Filed 07/17/20 Page 3 of 7




and admit that Labor Law § 203-e forbids the plaintiffs from making employment decisions based

on the reproductive health decision making of their employees.

        9.      As to the allegations contained in paragraph 24 of the complaint, respectfully refer

all issues of law to the court.

        10.     As to the allegations contained in paragraphs 25, 26 and 27 of the complaint,

respectfully refer all issues of law to the court, respectfully refer the court to Labor Law § 203-e

as the best evidence of what is stated and contained therein, and otherwise deny the allegations.

        11.     Deny the allegations contained in paragraph 30 of the complaint, except admit that

plaintiffs CompassCare and First Bible must comply with Labor Law § 203-e.

        12.     As to the allegations contained in paragraph 31 of the complaint, respectfully refer

the court to the complaint as the best evidence of what is stated, asserted and sought therein,

respectfully refer all issues of law to the court and deny knowledge or information sufficient to

form a basis as to the truth of the remaining allegations.

        13.     Deny the allegations contained in paragraphs 33 of the complaint.

        14.     As to the allegations contained in paragraphs 34, 35, 36, 37, 38 and 39 of the

complaint, respectfully refer all issues of law as to jurisdiction and venue to the court.

        15.     As to the allegations contained in paragraph 45 of the complaint, admit that Andrew

M. Cuomo is the Governor of the State of New York; respectfully refer the court to the complaint

as the best evidence of what is stated, alleged and sought therein including the manner in which

the defendants are sued; respectfully refer the court to the cited constitutional provision as the best

evidence of what is stated and contained therein; but deny that the cited provision is exhaustive of

the duties and authority of the Governor.
       Case 1:19-cv-01409-TJM-DJS Document 32 Filed 07/17/20 Page 4 of 7




        16.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 46 of the complaint and respectfully refer all issues of law to

the court.

        17.     Admit the allegations contained in paragraph 47 of the complaint, but respectfully

refer the court to the complaint as the best evidence of what is stated, alleged and sought therein,

including the manner in which the defendants are sued.

        18.     As to the allegations contained in paragraph 48 of the complaint, respectfully refer

all issues of law to the court; respectfully refer the court to the cited statute as the best evidence of

what is stated and contained therein; and deny that the cited statute is exhaustive of the duties and

authority of the Commissioner of the Department of Labor.

        19.     As to the allegations contained in paragraph 49 of the complaint, admit that Letitia

James is the Attorney General of New York State, and respectfully refer the court to the complaint

as the best evidence what is stated, alleged and sought therein, including the manner in which the

defendants are sued.

        20.     As to the allegations contained in paragraphs 50 and 179 admit that the Labor

Bureau of the Office of the Attorney General (“OAG”) operates under the administration of

Attorney General James; respectfully refer the court to the cited website as the best evidence of

what is stated and contained therein; and deny that the quoted phrase is exhaustive of the duties

and authority of the Attorney General and/or the OAG Labor Bureau.

        21.     As to the allegations contained in paragraphs 51, 52, 53, 54, 180, 181 and 182 of

the complaint, respectfully refer the court to the cited sections of the Labor Law as the best
         Case 1:19-cv-01409-TJM-DJS Document 32 Filed 07/17/20 Page 5 of 7




evidence of what is stated and contained therein, and respectfully refer all issues of law to the

court.

         22.    As to the allegations contained in paragraph 109 of the complaint, admit that, to the

extent NIFLA’s New York members have employees, those members are subject to the

requirements of Labor Law § 203-e, and respectfully refer all issues of law to the court.

         23.    As to the allegations contained in paragraphs 110, 111 and 113 of the complaint,

respectfully refer all issues of law as to standing to the court.

         24.    As to the allegations contained in paragraph 146 of the complaint, respectfully refer

the court to the relevant legislative history demonstrating that SB4413 was signed into law by the

Governor on November 25, 2019.

         25.    As to the allegations contained in paragraphs 162 and 163 of the complaint,

respectfully refer the court to the cited case and article as the best evidence of what is stated,

discussed and held therein, and otherwise deny the allegations.

         26.    Deny the allegations contained in paragraph 176 of the complaint, except to admit

that § 203-e is contained in the Labor Law.

         27.    As to the allegations contained in paragraphs 177 and 178 of the complaint,

respectfully refer the court to the cited Sections of the Labor Law as the best evidence as what is

stated and contained therein, and respectfully refer all issues of law to the court.

         28.    As to the allegations contained in paragraph 183 of the complaint, respectfully refer

all issues of law to the court and deny that the cited provisions completely and accurately describe

the relevant duties and authority of the Attorney General.
       Case 1:19-cv-01409-TJM-DJS Document 32 Filed 07/17/20 Page 6 of 7




        29.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraphs 232 and 233 of the complaint, and respectfully refer all issues

of law to the court.

        30.     As to the allegations contained in paragraph 262 of the complaint, restate and

reallege all responses to paragraphs “1” through “233” of the complaint made herein.

        31.     As to the allegations contained in paragraph 263 of the complaint, respectfully refer

the court to the cited constitutional provision as the best evidence of what is stated and contained

therein.

        32.     As to the allegations contained in paragraphs 200, 201, 202, 227, 228, 229 and 230

of the complaint, admit that failure to comply with Labor Law § 203-e may subject plaintiffs to

enforcement proceedings and/or private actions, and respectfully refer all issues of law to the court.

        33.     Deny the allegations contained in paragraph 284 of the complaint.

        34.     Deny the allegations contained in paragraphs 189, 190, 191, 192, 193, 194, 196,

197, 198, 199, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249,

250, 251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 285, 286, 287, 288, 289, 290. 291,

292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310,

311, 312, 313, 314, 315, 316, 317, 318, 319, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329,

330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 341 and 342 of the complaint.

        35.     Deny the allegations contained under the heading “PRAYER FOR RELIEF,” and

deny that Plaintiffs are entitled to any relief.

        36.     Deny any and all allegations of the complaint not specifically responded to above.
       Case 1:19-cv-01409-TJM-DJS Document 32 Filed 07/17/20 Page 7 of 7




                                              Defenses

       37.     Plaintiffs lack standing.

       38.     The complaint fails to state a claim upon which relief can be granted.

       39.     The complaint is barred, in part, by the court’s June 5, 2020 decision and order.

Dkt. No. 27.

       WHEREFORE, Defendants Andrew M. Cuomo, Letitia James and Roberta Reardon

respectfully ask that this Court deny the relief requested, dismiss the complaint, and grant such

other relief as to the Court shall seem is just and equitable.

Dated: Albany, New York
       July 17, 2020
                                               LETITIA JAMES
                                               Attorney General of the State of New York
                                               Attorney for Defendants Andrew M. Cuomo, Letitia
                                                      James and Roberta Reardon
                                               The Capitol
                                               Albany, New York 12224

                                               By: s/ Adrienne J. Kerwin
                                               Adrienne J. Kerwin
                                               Assistant Attorney General, of Counsel
                                               Bar Roll No. 105154
                                               Telephone:     (518) 776-2608
                                               Fax: (518) 915-7738 (not for service of papers)
                                               Email: Adrienne.Kerwin@ag.ny.gov


TO (via ECF): Kenneth Connelly, Esq.
              Kevin Theriot, Esq.
              David A. Cortman, Esq.
              James P. Trainor, Esq.
